Citation Nr: 0017895	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-03 603A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to a higher evaluation for status post 
spontaneous pneumothorax, currently rated 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1992 to January 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 RO decision which 
granted service connection for status post spontaneous 
pneumothorax with a 0 percent (noncompensable) evaluation.  
In April 1999, the RO increased the evaluation for the 
veteran's service-connected respiratory disorder to 10 
percent disabling.  The veteran has not indicated he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
failed to report for a Travel Board hearing which was 
scheduled to take place at the RO in May 2000.  


REMAND

The veteran's claim for a higher rating for service-connected 
status post spontaneous pneumothorax is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The RO has evaluated the veteran's respiratory condition 
under the criteria of 38 C.F.R. § 4.97, Code 6843, pertaining 
to traumatic chest wall defect, pneumothorax, hernia, etc.  
This code primarily rates the respiratory condition under the 
general rating formula for restrictive lung disease based on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)).  
38 C.F.R. § 4.97, Code 6843.  

The veteran last underwent pulmonary function testing in 
October 1998, at which time his FVC, FEV-1, and FEV-1/FVC 
were measured.  However, there is no recent evidence on file 
indicating his DLCO (SB) and such is required in order to 
fully apply the rating criteria.  It is the judgment of the 
Board that the veteran should undergo another more 
comprehensive VA respiratory examination.  

On remand, any recent treatment records regarding the 
veteran's respiratory disability should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Thus the case is remanded to the RO for the following 
actions:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for status post spontaneous 
pneumothorax since 1997.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.  

2.  The RO should have the veteran 
undergo a VA pulmonary examination to 
determine the severity of his status post 
spontaneous pneumothorax.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be performed, 
including pulmonary function tests, which 
yield all necessary results for rating 
the disorder under Code 6843, such as 
FEV-1, FEV-1/FVC, and DLCO (SB).  

After the above development has been 
completed, the RO should review the claim 
for a higher rating for status post 
spontaneous pneumothorax.  If the claim 
is denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


